Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 56 is objected to because the terms (first) on line 1 and (second) on line 2 are inside parentheses.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 52 does not provide any further limitation from independent claim 44.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-46, 53-56, 58, 62-65 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2015/0210362 (Ruiz).
Regarding independent claims 44, 58, 62, 65, Ruiz discloses a wave energy extractor comprising a floating body 19 having a wave receiving channel 5, the wave receiving channel 5 having a sloping base (6, 11, 12) and a wave receiving opening, both the sloping base and the wave receiving opening being provided between opposing first and second side walls (3, 4), wherein at least part of the sloping base extends beneath a still water surface in a still water rest position.
Regarding claims 58, 45-46, the resonance of wave is used to generate energy through energy extractor 18 (note paragraphs 60-63).
Regarding claims 53-55, figures 3, 5, 6, clearly discloses 2 wave channels 5 facing opposite directions from the central wave energy extractor 18. 
Regarding claim 54, note the rejection of claims 45-46 above.
Regarding claim 55, wave extractor 18 is a type of wave energy dissipater.
Regarding claim 56, floats 19 are connected together by a joint (24, 25, 35).
Regarding claims 62-65, note the tether 15 anchored to the ground in figure 2.  
Regarding claim 63, note the rejection of claims 45-46.


44-46, 50-51, 55, 56, 58-65 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 7525212 (Catlin).
Regarding independent claims 44, 58, 62, 65, Catlin discloses a wave energy extractor comprising a floating body 104 having a wave receiving channel (formed between the wall (tubes 211), the wave receiving channel having a sloping base (from flaps 216 to wall diverters 210) and a wave receiving opening (between tube walls 211), both the sloping base and the wave receiving opening being provided between opposing first and second side walls (tube walls 211), wherein at least part of the sloping base extends beneath a still water surface in a still water rest position.
Regarding claims 58, 45-46, and the resonance of wave is used to generate energy through energy extractor 112.
Regarding claims 50-51, figure 7 clearly discloses more than 2 wave channels (between tubes 211), tube walls 211 forms first, second, and third walls.
Regarding claim 51, note the rejection of claims 45-46 above.
Regarding claim 55, wave extractor 112 is a type of wave energy dissipater.
Regarding claim 56, floats 104 are connected together by a joint (figure 1).
Regarding claims 59-61, Catlin discloses from column 9, line 34 to column 10, line 37 to calculate or measuring the wave properties at various times, locations, then average out the wave properties including time, speed, period, height/length before installing/deploying the wave energy extractor system as claimed.
Regarding claims 62-65, note the tether 118 anchored to the ground (column 9, lines 24-27).  
Regarding claim 63, note the rejection of claims 45-46.


Claim(s) 44-46, 52, 55, 58, 62-65, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by GB 2530011 (Pawsey).
Regarding independent claim 44, Pawsey discloses a wave energy extractor comprising a floating body 22 having a wave receiving channel (formed between the walls (4), the wave receiving channel having a sloping base (6) and a wave receiving opening (between walls 4), both the sloping base and the wave receiving opening being provided between opposing first and second side walls (walls 4), wherein at least part of the sloping base extends beneath a still water surface in a still water rest position.
Regarding claims 58, 45-46, and the resonance of wave is used to generate energy through energy extractor.
Regarding claim 52, Pawsey teaches only one single floating body.
Regarding claims 62-65, note the tether 16 anchored to the ground.
Regarding claim 63, note the rejection of claims 45-46.

Claim(s) 44-46, 50-51, 55, 58, 62-65 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2008/0088132 (Laube).
Regarding independent claims 44, 58, 62, 65, Laube discloses a wave energy extractor comprising a floating body (1, 16, figure 2) having a wave receiving channel (formed between the walls 5 and more dividing walls between gates 2), the wave receiving channel having a sloping base (ramp 4) and a wave receiving opening (walls 5 and dividing walls), both the sloping base 4 and the wave receiving opening being 
Regarding claims 58, 45-46, and the resonance of wave is used to generate energy through energy extractor 9.
Regarding claims 50-51, figure 1 clearly discloses more than 2 wave channels (between walls 5 and dividing walls), walls 5 and other dividing walls form first, second, and third walls.
Regarding claim 51, note the rejection of claims 45-46 above.
Regarding claim 55, wave extractor 9 is a type of wave energy dissipater.
Regarding claims 62-65, note the tether anchored to the ground (figure 2).  
Regarding claim 63, note the rejection of claims 45-46.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 47-49, 57, are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2015/0210362 (Ruiz).  Ruiz discloses all the claimed subject matter as set forth above in the rejection of claim 44, but does not disclose the specific size, angle, mean period as claimed.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing size, angle, and mean period in these claims involves only change of forms/proportions/degrees of the claimed elements, or the result of “routine optimization”.  Since Ruiz clearly discloses the same wave energy extractor with wave channels, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific size, angle and mean period as claimed in Ruiz for the purpose of achieving equivalent power output based on the specifically set length, angle, and mean period.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Costas and Tsubota disclose wave energy extractor systems having slope base and side walls.






Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/18/2021